Citation Nr: 1528296	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-35 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the appellant's discharge from military service constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	John Woods, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The appellant served on active duty from February 1967 to March 1969.  Service in the Republic of Vietnam is indicated in the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2015, the appellant testified before the undersigned Veterans Law Judge at a personal hearing in Montgomery, Alabama.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appellant, through his attorney, recently submitted additional evidence directly to the Board including documents he submitted to the Army Discharge Review Board, as well as a January 2015 statement from Dr. J.C. indicating that the appellant's diagnosed PTSD and shortness of breath were incurred during his military service.  The Board notes that these documents are essentially reiterative of the evidence already contained in the claims file and are therefore not pertinent to the pending claim.  Moreover, the January 2015 statement from Dr. J.C. pertains to the underlying service connection claims and is therefore not pertinent to the pending character of discharge claim.  To this end, Dr. J.C. did not indicate that the appellant was insane at the time of his May 1968 offense, which will be discussed below.  In sum, a waiver as to the additionally received evidence under 38 C.F.R. § 20.1304(c) is not required.


FINDINGS OF FACT

1.  The appellant was separated from military service in March 1969 under conditions other than honorable.

2.  As a result of a general court martial, the appellant pled guilty to the offense of willfully disobeying a lawful command of a superior officer; he was sentenced to a bad conduct discharge, eighteen months confinement, reduction to the lowest enlisted grade, and forfeiture of two-thirds pay and allowances.

3.  The evidence of record does not demonstrate that the appellant was insane at the time he committed the offense that led to his March 1969 discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from military service is a bar to the award of VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that 38 U.S.C.A. §§ 5103(a) and 5103A (West 2014) and 38 C.F.R. § 3.159 (2014) impose obligations on VA in terms of its duty to notify and assist claimants.

As explained below, however, the law, and not the evidence, is dispositive in this case; hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, such would be inconsequential and, therefore, at most harmless error.  As such, there is no prejudice to the appellant in the Board proceeding to adjudication of this claim at this juncture.

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  
38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).
There are two types of character of discharge bars to establishing entitlement to VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a) (and 38 C.F.R. § 3.12(c)) and the regulatory bars listed under 38 C.F.R. § 3.12(d).  A discharge or release from service based on one of the conditions found under 38 U.S.C.A. § 5303(a) is a bar to the payment of benefits and is also a bar to benefits under Chapter 17 of Title 38.  A discharge or release because of one of the offenses found under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions and is a bar to VA compensation benefits, but not to benefits under Chapter 17 of Title 38.

In this matter, the statutory bars under 38 U.S.C.A. § 5303(a) (and 38 C.F.R. § 3.12(c)) are pertinent.  Specifically, benefits are not payable where the former service member was discharged or released by reason of the sentence of a general court-martial.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2).

Such a discharge will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  VA regulations provide that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In this matter, the appellant has asserted that his active service should not be a complete bar to VA benefits.  He asserts that he was charged with disobeying a lawful command of a superior officer because he was questioned his unit transfer from the 101st Airborne Division to the Fourth Infantry Division, which took him off jump status.  See, e.g., the February 2015 Board hearing transcript.  He contends that his general court martial was essentially the result of institutional prejudice during his service in the Republic of Vietnam.  Id.

The appellant's service personnel records indicate that his Commander recommended that he be tried by general court martial because he willfully disobeyed a lawful command on May 5, 1968 at Camp Enari in the Republic of Vietnam.  At the time, the appellant indicated that he asked to see the inspecting general about a unit change because he wanted to be placed back on jump status.  An officer told him to join the rest of his company and the appellant refused.  As a result of a general court martial, the Veteran pled guilty to the charge of willfully disobeying a lawful command of a superior officer.  He was sentenced to a bad conduct discharge, reduction to the lowest enlisted grade, forfeiture of 'two-thirds pay and allowances,' and 18 months confinement, which he subsequently served at Fort Leavenworth, Kansas.  In December 1968, the U.S. Army Board of Review determined that only so much of the sentence as provided for a bad conduct discharge, confinement at hard labor for one year, reduction to the lowest enlisted grade, and forfeiture of $73.00 pay per month for twelve months was appropriate and should be approved.

After completion of his sentence, the appellant was discharged from military service under 'other than honorable conditions.'  His DD Form 214 also noted that he lost 270 days from service under 10 U.S.C.A § 972.

The appellant has now filed a claim of entitlement to service connection for a cervical spine disability, major depressive disorder (MDD), and shortness of breath, which he contends were incurred in his active military service.  His claim was denied by the RO because his discharge is a bar to VA benefits under 38 C.F.R. § 3.12(c)(2).

The Board has considered the appellant's testimony concerning the racial prejudice that he felt was systemic during his military service in the Republic of Vietnam.  However, in the present case, the appellant pled guilty to the offense of willfully disobeying a lawful command of a superior officer in order and received a bad conduct discharge by reason of the sentence of a general court martial.  Pursuant to 38 C.F.R. § 3.12(c)(2), this discharge is a bar to the receipt of VA benefits.

Under 38 C.F.R. § 3.12(b), the only circumstances in which that type of discharge will not be a bar to the payment of benefits is if the appellant was insane at the time of the offense causing the discharge.  In this case, the evidence does not show, and the appellant has not alleged, that he was insane at the time of the offenses leading to the bad conduct discharge.  To this end, as noted above, the January 2015 letter from Dr. J.C. indicates only that the appellant incurred PTSD during his military service; Dr. J.C. did not suggest that the appellant was insane at the time of the May 1968 offense of which he was convicted.

The Board is bound by the service department's determination for the reason of a Veteran's separation from active service and is not at liberty to change that determination.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  (The Board notes that, as this determination was made by the service department, the Court's recent holding in Tagupa v. McDonald, 27 Vet. App. 95 (2014), is not applicable.)  Therefore, the appellant's recourse in that a situation is with the service department, not with VA.  Although the Board recognizes that the appellant has recently filed a claim for an upgrade of his discharge, the record does not suggest, nor does the appellant contend, that a decision has yet been issued by the Army Discharge Review Board.

Accordingly, the Board finds that the appellant's discharge from military service by reason of the sentence of a general court martial is considered to be a bar to the receipt of VA benefits.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2).  An exception is not warranted because the appellant was not insane at the time of the commission of the offense that led to his discharge.  See 38 C.F.R. § 3.12(b).  Because the law, and not the facts, is dispositive of the issue, the appellant has failed to state a claim upon which relief may be granted, and, as a matter of law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The character of the appellant's discharge from military service constitutes a bar to VA benefits.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


